Case 4:19-cr-06063-SMJ   ECF No. 11   filed 11/06/19   PageID.40 Page 1 of 5



                                                                    FILED IN THE
                                                                U.S. DISTRICT COURT
                                                          EASTERN DISTRICT OF WASHINGTON



                                                          Nov 06, 2019
                                                               SEAN F. MCAVOY, CLERK




                                        4:19-CR-6063-SMJ-1
Case 4:19-cr-06063-SMJ   ECF No. 11   filed 11/06/19   PageID.41 Page 2 of 5
Case 4:19-cr-06063-SMJ   ECF No. 11   filed 11/06/19   PageID.42 Page 3 of 5
Case 4:19-cr-06063-SMJ   ECF No. 11   filed 11/06/19   PageID.43 Page 4 of 5
Case 4:19-cr-06063-SMJ   ECF No. 11   filed 11/06/19   PageID.44 Page 5 of 5
